DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 19 is objected to because of the following informalities:  
Claim 19, line 2, “stacked body” needs to be changed to - stacked body. –
There appears to be a typographical mistake.

Specification

3.	The disclosure is objected to because of the following informalities: 
Paragraphs [0055], [0057], [0131], [0132] “each of which is electrically connected to one of the plurality of mounting electrodes;” are unclear and confusing. If each of a first end and a second end of the coil is electrically connected to one (the same electrode) of the plurality of mounting electrodes of the driver IC then a current will not flow through the coil.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1: limitations “each of which is electrically connected to one of the plurality of mounting electrodes;” are unclear and confusing. If each of a first end and a second end of the coil is electrically connected to one (the same electrode) of the plurality of mounting electrodes of the driver IC then a current will not flow through the coil.
Regarding Claims 2-20 - the aforementioned claims are rejected based on their dependent status from Claim 1.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


US Publication) in view of TSURUGA et al. (WO 2015/170539) hereinafter TSURUGA, (US 2017/0034911 is used as an English language translation; paragraph numbers refer to the US Publication).

Regarding claim 1: ENTA discloses a multilayer substrate rigid flexible printed wiring board (or rigid-flexible printed circuits, FPC (117, 113, 30) comprising: a stacked body including a plurality of insulating base material layers that are stacked [0042], [0092]; a driver IC (60) mounted to the stacked body (117); a coil (112) provided in the stacked body and including a first end and a second end, each of which is electrically connected to driver IC (60) [0044]; and a magnetic sensor (40) [0048-0050] mounted to the stacked body (113) and connected to the driver IC [0052] [0096]; wherein the first end (of the coil 112) and to driver IC (60) are connected at one position. ENTA is silent with respect to a driver IC including a plurality of mounting electrodes; electrically connected to one of the plurality of mounting electrodes through a conductive bonding material; wherein the first end and the mounting electrode are connected at one position through the conductive bonding material. 
TSURUGA discloses a component (3, 31, 32) including a plurality of mounting electrodes (10); substrate (1) is electrically connected to one of the plurality of mounting electrodes through a conductive bonding material (6, 9) [0044] [0096]; wherein the mounting electrode are connected at one position through the conductive bonding material (6, 9). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ENTA a driver IC including a plurality of mounting electrodes; electrically connected to one of the plurality of mounting electrodes through a conductive bonding material; wherein the first end  and the mounting electrode are connected at one position through the conductive bonding material, as taught by TSURUGA in order to use well-known robust technology to provide electrical connections. 

Regarding claim 2, TSURUGA further discloses that the conductive bonding material (6) is provided in a hole that penetrates through any one of the plurality of insulating base material layers 1(2).

Regarding claim 3: ENTA, as modified by the teaching of TSURUGA, discloses the multilayer substrate having all of the claimed features as discussed above with respect to claim 1, wherein the second end and the mounting electrode (of the driver IC (60) ENTA) are connected at one position [0044] through the conductive bonding material (6,TSURUGA).

Regarding claim 8, ENTA further discloses that the magnetic sensor (40) is a Hall element using a Hall effect [0048].

Regarding claim 9, TSURUGA further discloses that the plurality of insulating base material layers (2) are made of thermoplastic resin [0077].

Regarding claim 10, TSURUGA further discloses that the plurality of insulating base material layers (2) are made of a liquid crystal polymer [0077].

Regarding claim 17, ENTA further discloses that the magnetic sensor (40) includes a first magnetic sensor (40a) and a second magnetic sensor (40b); and each of the first and second magnetic sensors are embedded in the stacked body (113) fig. 6.

Regarding claim 18: ENTA, as modified by the teaching of TSURUGA, discloses the multilayer substrate having all of the claimed features as discussed above with respect to claim 1, Although it doesn’t teach the coil includes about 3.5 turns, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ENTA and TSURUGA the coil includes about 3.5 turns, in order to provide strong magnetic field, and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 19, ENTA further discloses that the magnetic sensor (40) is mounted on a principal surface of the stacked body (113), fig. 6.

Regarding claim 20, ENTA further discloses that the magnetic sensor (40) includes a first magnetic sensor (40a) and a second magnetic sensor (40b); and each of the first and second magnetic sensors is mounted on a principal surface of the stacked body (113), fig. 6.

5.2.	 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ENTA in view of TSURUGA, as applied to claim 1 above, and further in view of  UEDA et al. (US 2018/0017634) hereinafter UEDA.

Regarding claim 4: ENTA, as modified by the teaching of TSURUGA, discloses the multilayer substrate having all of the claimed features as discussed above with respect to claim 1, wherein the magnetic sensor (ENTA) includes a first magnetic sensor (40a) and a second magnetic sensor (40b). It doesn’t explicitly teach the first magnetic sensor 
UEDA discloses the first sensor (31) [0012] fig. 13 and the second sensor (33) are disposed at positions symmetric or substantially symmetric with respect to a center of 
the IC chip (20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ENTA and TSURUGA the first magnetic sensor and the second magnetic sensor are disposed at positions symmetric or substantially symmetric with respect to a center of the driver IC, as taught by UEDA in order to provide compact design of the electronic devices.

Regarding claim 5, UEDA further discloses that wiring between the driver IC (20) and the first magnetic sensor (31) fig. 13 and wiring between the driver IC (20) and the second magnetic sensor (33) are symmetric or substantially symmetric with respect to the center of the driver IC (20).

Regarding claim 6, ENTA further discloses that the coil is a single coil (212); and
the first magnetic sensor (40a) and the second magnetic sensor (40b) are disposed at positions symmetric or substantially symmetric with respect to a winding axis of the coil.

5.3.	 Claims 7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over ENTA in view of TSURUGA, as applied to claim 1 above, and further in view of  TAKEUCHI (US 2006/0220491) hereinafter TAKEUCHI.

Regarding claim 7: ENTA, as modified by the teaching of TSURUGA, discloses the multilayer substrate having all of the claimed features as discussed above with respect to claim 1, further comprising: a first connection electrode provided on one of the plurality of insulating base material layers (113, fig. 6, ENTA) and connected to the plurality of mounting electrodes through the conductive bonding material (TSURUGA); a second connection electrode provided on the one the insulating base material layers and connected to the plurality of mounting electrodes through the conductive bonding 
TAKEUCHI discloses in fig. 5, current that flows in the coils (12) is indicated by solid arrows, and one end and the other end of the series of coil patterns (12A to 12D) are illustrated so as to have substantially the same orientation (from upper left to lower right) and such that current flows in mutually differing directions. The coil patterns have mutually differing parallel portions among the plurality of insulation layers (1A) constituting the coils.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ENTA and TSURUGA a first connection conductor provided on the one of the plurality of insulating base material layer and connecting the first end of the coil and the first connection electrode; and a second connection conductor provided on the one of the plurality of insulating base material layers and connecting the second end of the coil and the second connection electrode; wherein the one of the plurality of insulating base material layers includes a parallel portion; and the first connection conductor and the second connection conductor are parallel or substantially parallel to each other in the parallel portion so that directions of currents are opposite to each other, as taught by TAKEUCHI in order to provide shortest connection conductors of the electronic devices.

Regarding claim 11: ENTA, as modified by the teaching of TSURUGA, discloses the multilayer substrate having all of the claimed features as discussed above with respect 
TAKEUCHI discloses in fig. 5, current that flows in the coils (12) includes a plurality of coil conductors (12A-1, 12A-2, 12B-1, 12B-2 to 12D) respectively provided on the plurality of the insulating base material layers (1A).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ENTA and TSURUGA the coil includes a plurality of coil conductors respectively provided on the plurality of the insulating base material layers, as taught by TAKEUCHI in order to provide strong magnetic field.

Regarding claim 12, TAKEUCHI further discloses that the plurality of coil conductors (12A to 12D) are respectively connected to one another by interlayer connection conductors (14A to 14C) provided in the plurality of insulating base material layers (1A).

Regarding claim 13, TAKEUCHI further discloses that the coil (12) includes a first coil (12A) and a second coil (12B); and each of the first and second coils includes a plurality of coil conductors respectively provided on the plurality of the insulating base material layers (1A).

Regarding claim 14, TAKEUCHI further discloses that the plurality of coil conductors of the first coil (12A) are respectively connected to one another by first interlayer connection conductors (fig. 5) provided in the plurality of insulating base material layers (1A); and the plurality of coil conductors of the second coil (12B) are respectively connected to one another by second interlayer connection conductors (fig. 5) provided in the plurality of insulating base material layers (1A).

Regarding claim 15: ENTA, as modified by the teaching of TSURUGA and TAKEUCHI, discloses the multilayer substrate having all of the claimed features as discussed above with respect to claim 13, Although it doesn’t teach the driver IC is disposed between the first and second coils in a longitudinal direction of the stacked body, TAKEUCHI 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ENTA and TSURUGA the driver IC is disposed between the first and second coils in a longitudinal direction of the stacked body, as taught by TAKEUCHI in order to provide shortest connection conductors of the electronic devices, and since it has been held in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (that rearrangement of parts is an obvious matter of design choice.)

Regarding claim 16, TAKEUCHI further discloses that the driver IC (16, fig. 3) is embedded in the stacked body (1); and a mounting surface of the driver IC (16) faces a surface of one of the plurality of insulating base material layers (1A).


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848